En Juez Presidente Sr. HerNÁNdez,
emitió la opinión del tribunal.
Se trata de recurso de apelación interpuesto por los de-mandantes contra sentencia que en 15 de enero de 1918 pro-nunció la Corte de Distrito de Arecibo desestimando la de-manda sin especial pronunciamiento de costas, por el fun-damento de no aducir hechos suficientes para determinar una causa de acción.
Las alegaciones fundamentales de la demanda son en sín-tesis las siguientes:
Que los esposos Paulino González y Micaela Rivera eran dueños de una finca situada en el barrio de Unibón, término de Morovis, compuesta de 30 cuerdas que el primero adqui-rió durante la sociedad conyugal con la segunda.
Que Micaela Rivera y Paulino González fallecieron res-pectivamente en los años de 1903 y 1915 sin otorgar testa-mento.
Que-al morir Micaela Rivera dejó como hijos legítimos de su único matrimonio con Paulino González a Facundo, Domingo, Carmen, Basilisa, Emilia, Avelina de Jesús y Gu-*730mersinda González Eivera, de los cuales Gnmersinda, Emilia y Avelina de Jesús González Eivera fallecieron respec-tivamente en 1904, 1906, y 1908, la primera sin sncesión, la segunda dejando cuatro hijos legítimos nombrados Bernardo, Clandina, Tecla y Santos, habidos en su matrimonio con Juan Aponte, y la tercera o sea la Avelina de Jesús dejando dé su matrimonio con Salomé Adorno tres hijos legítimos nom-brados Modesta, Paulina y Emiliano, habiéndose hecho la declaratoria de herederos abintestato de todos los fallecidos, por resolución de la Corte de Distrito de Areeibo de 27 de marzo de 1916.
Que la finca de que se deja hecho mérito y de que eran dueños los esposos Paulino González y Micaela Eivera se halla en poder del 'demandado Eusebio Cabrera quien la ocupa en virtud de expediente de dominio iniciado ante la corte de Areeibo-en 18 de septiembre de 1912 y terminado por resolución final de 1-3 de enero de 1916, cuyo expediente fué inscrito en el registro de la propiedad con fecha 29 de marzo de 1916.
Que en el expediente de dominio aparece Eusebio Cabrera comprando la finca en cuestión a Paulino González en el año 1909, cuya venta en el supuesto de que se realizara es abso-lutamente nula por no haber intervenido en ella los legítimos hijos de Micaela Eivera, de los cuales ya habían fallecido Emilia y Avelina de Jesús González Eivera, viniendo a ser herederos de ésta sus legítimos hijos ya relacionados, me ñores de edad en la fecha en que se hizo la venta.
Que en el expediente de dominio existen omisiones graví-simas que lo vician de nulidad, cuales son: (a) la de no cons-tar que Paulino González era viudo en 1909; (&) la de no aparecer en él ni siquiera por alusión el nombre de la que fué su esposa y condueña de la finca; (c) la de no constar en él la existencia de los hijos legítimos de Paulino- Gonzá-lez; (el) la de no aparecer la intervención y autorización de los herederos de Micaela Eivera para verificar la venta, y *731(o) la de no aparecer tampoco la autorización de la corte para realizar la venta de la herencia correspondiente a los menores hijos de las herederas fallecidas Emilia by Avelina de Jesús González Rivera.
La demanda concluye con la súplica de que se decrete la nulidad del expediente de dominio resuelto a favor de Eu-sebio Cabrera, anulándose su inscripción en el registro, y se ordene al mismo la entrega de la finca a los herederos de Paulino González y Micaela Rivera- para proceder a la liquidación y partición de la herencia, condenando además al demandado al pago de $500 eii concepto de indemnización por la ocupación indebida de la finca.
A la anterior demanda opuso el demandado la excepción previa de no aducir hechos suficientes para determinar una causa de acción, cuya excepción fue declarada sin lugar, y habiéndose formulado contestación con negación general de-todos y cada uno de los hechos de la demanda y con defensa especial de que el demandado adquirió la finca descrita en la demanda por compra a Paulino González quien a su vez la adquirió en cuanto a una mitad por su mitad de ganan-ciales y en cuanto a la otra mitad por compra a los here-deros de su esposa, se celebró el juicio que terminó por sen-tencia de 15 de enero de 1918 declarando con lugar la excep-ción previa expresada y desestimando la demanda sin especial pronunciamiento de costas.
Contra dicha sentencia interpuso la parte demandante re-curso de apelación para ante esta Corte Suprema, y el recurso se sostiene por el fundamento de que la corte cometió error al estimar que los hechos alegados en la demanda no deter-minan una causa de acción.
La finca descrita en la demanda, como adquirida por Pau-lino González durante su matrimonio con Micaela Rivera, debe reputarse ganancial con arreglo al artículo 1322 del Código Civil por no aparecer que perteneciera privativamente al marido o a la mujer.
*732Al morir Micaela Rivera en 1903 dicha finca pasó a ser de la propiedad de Paulino González por sn participación en la sociedad de gananciales, y de los siete hijos habidos en sn matrimonio con Micaela Rivera, por títnlo de herencia, pues con arreglo al artículo 665 del Código citado los dere-chos a la sucesión de una persona se transmiten desde el momento de su muertej. Con el fallecimiento de Micaela Rivera no hubo más cambio en la condición legal de la finca que el de pertenecer al viudo y a los herederos de Micaela Rivera en representación de ésta, cuando antes pertenecía a la sociedad legal constituida por los consortes Paulino Gon-zález y Micaela Rivera.
Siendo dueños- de la finca el viudo y los hijos de la fi-nada Micaela Rivera, aquél y éstos tenían el derecho de go-zar y disponer de ella en la proporción que les correspon-diera, pero a ninguno de ellos le asistía el derecho de gozar y disponer de la finca con exclusión de los demás. Artículo 354 del Código Civil.
Haciendo aplicación del anterior principio al caso de autos, Paulino González no pudo disponer de la totalidad de la finca vendiéndola a Eusebio Cabrera sin contar para ello con los demás condueños, hijos de Micaela Rivera, y por tanto, la venta realizada en cuanto afectaba a la participa-ción de éstos que no intervinieron en el contrato era nula en derecho y no podía producir efectos legales.. Nemo dat quod non habet.
Y siendo nula a lo menos parcialmente la venta expresada, nulo tiene que ser también el expediente de dominio ins-truido por Eusebio Cabrera en cuanto atañe al condominio que en la finca correspondía a los herederos de Micaela Rivera.
• Para que hubiera causa de acción en el presente caso, bastaba alegar que la finca de que se trata fué adquirida durante la sociedad de gananciales de los esposos Paulino González y Micaela Rivera, que ésta falleció antes que aquél, *733dejando hijos que la heredaron, que el viudo, sin interven-ción de los herederos de Micaela Bivera, vendió la finca cual si fuera exclusivamente suya, a Eusebio Cabrera, y que .éste la inscribió en el registro como legítimamente adquirida me-diante expediente de dominio instruido al efecto. Esas ale-gaciones constan en la demanda.
Ciertamente que también hay alegaciones en la demanda que contienen materia de prueba, que otras envuelven con-clusiones legales y que otras son puramente argumentativas, pero examinadas en conjunto todas las alegaciones muestran indudablemente una causa de acción, como ya dejamos de-mostrado, y ello impide que pueda prosperar la excepción previa' que ha sido declarada con lugar.
Si los hechos expuestos en una demanda constituyen una válida y suficiente causa de acción, aunque contenga mani-festaciones innecesarias, inmateriales o • redundantes, es im-procedente la excepción previa- Estee’s Pleadings, 3072 y. casos citados. Al considerar una excepción previa la corte no debe prestar atención alguna a la forma, si puede encon-trar en la demanda alegaciones que bajo cualquier punto de vista que se miren puedan darle al demandante un derecho al remedio solicitado. Estee’s Pleadings, 3074 y casos ci-tados. Si la demanda contiene los elementos de una causa de acción no importa que se halle redactada con poco arte; y si al revisar los hechos expuestos, la totalidad o parte de los mismos pueden resolverse en una causa de acción, debe declararse sin lugar la excepción previa. Estee’s Pleadings, 3074.
Nuestro mismo Código de Enjuiciamiento Civil en su ar-tículo 122 prescribe que al considerar una alegación para de-terminar sus efectos deberá interpretarse con liberalidad a fin de asegurar cumplida justicia entre las partes.
Y no puede decirse que el demandante en su demanda suplica que se decrete la nulidad del expediente de dominio, anulándose su inscripción en el registro, y que se ordene al demandado la entrega de toda la finca a los demandantes, *734cuando según las alegaciones de la demanda el demandado adquirió legítimamente la parte que correspondía a Paulino González respecto de la cual no puede anidarse la venta ni entregarse a los demandantes.
Semejante argumento carece de fuerza para sostener la excepción. La corte puede conceder al demandante lo que siendo compatible con lo alegado en la demanda estuviere comprendido en el asunto objeto del litigio. Artículo 191 del Código de Enjuiciamiento Civil Bajo ese precepto aunque el demandante no tenga derecho a todo lo que pide en la de-manda, si tiene derecho a parte de lo que solicita, no puede decirse que los hechos alegados en la demanda no determi-nan una causa de acción. Nuestro código en su artículo 105 claramente preceptúa que el demandado podrá presentar ex-cepción previa a la demanda cuando resultare del contenido de aquélla que la demanda no aduce hechos suficientes para .determinar una causa de acción, y no exige que la demanda aduzca hechos suficientes para determinar todos los pronun-ciamientos solicitados.
Es de revocarse la sentencia apelada ordenándose al juez que proceda con arreglo a los principios establecidos en la presente opinión.

Revocada la sentencia apelada debiendo pro-ceder en él caso con arreglo a los principios establecidos en la opinión.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.